Citation Nr: 1814015	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-25 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for generalized anxiety disorder (GAD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.

In September 2016, the Board remanded the anxiety rating issue for additional development and denied an evaluation in excess of 20 percent for a right foot disability.


FINDING OF FACT

The Veteran's GAD has caused symptoms consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity has not been shown.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 percent for GAD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

According to 38 C.F.R. § 4.130, Diagnostic Code 9400, a 10 percent evaluation is warranted for GAD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for GAD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for GAD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.

The specified factors for each incremental mental disorder rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of GAD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Analysis

At the May 2016 Board hearing, the Veteran contended that she experiences panic attacks up to 4 times daily at home and at work and that such attacks have affected her at work and socially.  Specifically, the Veteran testified that "the anxiety was just too much" so she recently took a new job working for a smaller school system.  See Board hearing transcript at 4.  The Veteran's representative asserted at the Board hearing that the Veteran has symptoms that warrant a 50 percent rating.

In addition to the lay evidence presented at the Board hearing, the evidence concerning the Veteran's GAD consists of VA examination reports from 
December 2012, August 2014, and October 2016.  At the December 2012 VA examination, the examiner diagnosed the Veteran with GAD.  The VA examiner noted the Veteran's history of symptoms including: daily intrusive thoughts and memories of being injured in service by a grenade launcher and associated feelings of anxiety; recurrent nightmares; avoidance symptoms, to include avoiding trauma-related cues; being easily distracted; panic attacks beginning at age 8 and the last one occurring 2 years ago with about 20 panic attacks occurring in her life; excessive worry about the future, such as losing her job, her house; not being able to care for her son, and not being able to prove for herself if her foot disability worsens; worry causing restlessness, sleep disturbance, and distractibility/poor concentration.

The Veteran reported no current symptoms of depression, no history of suicidal/homicidal ideation, mania/hypomania, or psychotic symptoms.  She endorsed a history of sporadic depressive symptomatology (irritability, anger, social withdrawal) while growing up but was never diagnosed with depression and never sought help for a mental health problem.  The Veteran stated she never sought counseling for anxiety or depression because she believes she needs to take care of things herself.

Regarding occupational history, the examiner noted that the Veteran has been working as a bus driver for the past 17 years, most recently for special needs children, and has been CDL (commercial driver's license) trainer for the past 4 years.  The Veteran stated that she has only missed work once due to mental health symptoms (anxiety) many years ago related to feeling overwhelmed with 3 children, work stress, and marital problems.  She reported no problems getting along with co-workers or superiors but noted that she likes her job because she gets time alone.  She denied that her current symptomatology interfered with her ability to work.

Regarding relationships, the Veteran reported that she was married three times with the most recent married of 17 years ending in divorce 2 years ago; she has good relationships with her 3 sons and regularly talks to the 2 older ones who do not live with her and has some difficulties with the 17-year-old who lives with her; she has close relationships with some women; and she has been dating her neighbor for the past 7 months, with a good relationship.

Based on the examination results, the December 2012 examiner indicated that the Veteran's level of occupational and social impairment with regard to her anxiety disorder was best summarized as: a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Board notes that this summary is most consistent, not with the initial 30 percent rating currently assigned, but with a noncompensable (zero percent) rating for the Veteran's mental disorder.

The examiner explained that the Veteran's GAD is deemed to be slowly worsening over the past several years secondary to increased pain and limited mobility from her military-related foot injury.  However, the Veteran's GAD symptomatology causes mild impairment in social functioning and no discernible impairment in her occupational functioning.

The Board notes that the examiner also assigned a global assessment of functioning (GAF) score of 65, which might represent mild symptoms.  However, the 
GAF score has been found to be unreliable and not sufficient evidence for rating a psychiatric disorder.  See Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. Feb. 23, 2018).

At the August 2014 VA examination, the examiner reported similar symptoms as in the previous examination, but with panic attacks occurring more than once a week, and opined that the severity of the Veteran's GAD was greater that what was reflected in the past examination report.  The August 2014 examiner indicated that the Veteran's level of occupational and social impairment with regard to her anxiety disorder was best summarized as: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  This summary is most consistent with a 30 percent rating for the Veteran's GAD.

The examiner based the summary on the GAD's effects on the Veteran's functioning to include the following observations: continues to work full-time with special needs but missed work due to anxiety on "too many days to count;" never being reprimanded at work; gets along well with co-workers; and requested to drive only one child at a time due to increase in anxiety when driving multiple children.  Regarding social functioning, the examiner noted that the Veteran had no changes in the relationships with her sons or other family members and that she has one very close friend with whom she has breakfast every Sunday.  The examiner also noted that the Veteran has been dating her boyfriend for 2 years and that the Veteran indicated that her anxiety impacts their relationship because she gets irritable when he visits and is dirty/messy.

The examiner reported that the Veteran has been able to maintain full-time work and has good relationships with her family and friends despite significant anxiety symptoms.  As in the previous examination, the Veteran stated that she has not had any mental health treatment.  The Veteran reported avoiding such treatment because she does not want to take medications.

As noted above, at the May 2016 Board hearing, the Veteran testified that she experiences panic attacks up to 4 times daily at home and at work and that such attacks have affected her at work and socially.  Additionally, the Veteran indicated that she has issues with short-term memory loss, a symptom that was not noted previously.

Given the Veterans assertions at the Board hearing, she was afforded October 2016 VA examination in substantial compliance with the Board's remand directives.  At this examination, the examiner also summarized the Veteran's GAD as resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is consistent with a 30 rating.

The Veteran reported similar symptoms as previously noted to include, depressed mood, anxiety, panic attacks more than once a week, and chronic sleep impairment.  The Veteran indicated liking her new job as a bus driver for children with behavioral problems because the pay is the same as her previous position and entails less interacting with others and fewer work hours.  Regarding relationships, the examiner made similar reports as the previous examiners except for a temporary break-up with her boyfriend.  The October 2016 examiner concluded that the Veteran's GAD symptoms remain at approximately the same level as was indicated in the August 2014 examination.

Based on the above evidence, the Board finds that an initial disability rating higher than 30 percent for the Veteran's GAD is not warranted.  Despite the Veteran's reports of frequent panic attacks due to her GAD, the Board does not find this evidence persuasive enough to warrant a higher rating, given that the Veteran has maintained a full-time job and relationships with family, friends, and her boyfriend.  Furthermore, the Veteran does not seek treatment for her mental disorder, and the Board finds that this fact weighs against the Veteran's psychiatric symptoms rising to the severity causing occupational and social impairment with reduced reliability and productivity.  This conclusion is supported by the VA examination reports.

Despite the representative's contention that a 50 percent rating is warranted for the Veteran's GAD, the evidence does not demonstrate occupational and social impairment with reduced reliability and productivity, which would warrant an increased rating of 50 percent at any time.  Despite the Veteran's contentions regarding the presence of frequent panic attacks and memory impairment, the presence of these particular symptoms either absent from the only mental health records available or have not been shown to affect the Veteran's job or relationships to warrant an increased rating.

While the Veteran contends her work was impaired because of her GAD, she has been able to maintain full-time employment in a job that involves taking on the responsibility of supervising children with special needs.  While the evidence shows that the Veteran's GAD symptoms interfere with her social functioning, such symptoms do not rise to the level of social impairment required for a 50 percent evaluation as he has continued to maintain her current dating relationship and relationships with children.

Additionally, by her own admission, the Veteran has not sought professional mental health treatment, indicating that her GAD symptoms have been of such severity that they have been manageable on her own without the need for psychiatric/psychological treatment, whether it be medication or counseling.

A psychiatric disability that justifies a 50 percent rating is so severely disabling that some of the examples of symptoms include flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; and impaired abstract thinking.  The Veteran does not have a history of having such symptoms.

Moreover, this case does not turn on presence or absence of a single symptom, such as the frequency of any reported panic attacks.  Instead, the overall impact of the Veteran's GAD symptoms on her occupational and social functioning must be assessed, and importantly, after consideration of the Veteran's reports and examinations, none of the VA examiners indicated that such functioning was impaired to a level that could be described by the criteria consistent with a rating in excess of 30 percent.

Furthermore, the evidence does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment which would warrant an increased rating of 70 or 100 percent, respectively.  A psychiatric disability that justifies a 70 percent rating is so severely disabling that some of the examples of symptoms include speech intermittently illogical, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, and neglect of personal appearance and hygiene.  A disability that justifies a 100 percent rating is so severely disabling that some of the examples of symptoms include posing a "persistent" threat of danger to self or others and not knowing one's own name, the names of close relatives, or one's occupation.  The Veteran does not have a history of having such symptoms and does not contend otherwise.

Therefore, the Board finds that the evidence, to include lay evidence, shows that an initial rating higher than 30 percent for the Veteran's GAD is not warranted at any time.  Because the preponderance of the evidence supports only a 30 percent rating for the Veteran's GAD and not a higher initial rating, there is no reasonable doubt to be resolved here.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial evaluation in excess of 30 percent for service-connected GAD is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


